NOTE; This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2o1o-3oee
PAULA /-\. SlVllTH,
Petitioner,
V.
oEr>ARTiviENT or we ARlviY,
Respondent.
Petition for review of the lVlerit Systems Protection Board in
case no. DC0752090716-|-1.
ON MOTlON
0 R D E R
Paula A. Smith moves for leave to proceed in forma pauperis. The |Vlerit
Systems Protection Board submits correspondence indicating that Smith’s case is still
pending before the Board.
Smith seeks review in this court of the Board's initial decision However, she has
also sought review of the Board's initial decision by the full Board. She may not pursue
both petitions simultaneously_ Thus, unless Smith informs this court within 21 days of the
date of filing of this order that she has dismissed her petition for review by the full Board,
we will dismiss this petition as premature
Accordingly, _
|T lS ORDERED THAT:

('l) if Smith does not inform this court within 21 days of the date of filing of
this order that she has dismissed her petition for review at the Board, this court will
dismiss this petition as premature.
(2) Brown’s motion for leave to proceed in forma pauperis is granted
(3) if Smith timely informs the court that she has dismissed her petition at the
Board, then the respondent's brief is due within 60 days of the date of filing of this
order. -
FOR THE COURT
~'A"' 2 9 mo ca/3/ven uorpalyWc
Date Jan Horba|y
Cierk
cc: Paula A. Smith
Russe|l A. Shultis, Esq.
§
§§
U.S. CD PEALS FOR
THE ClRCUlT
JAN‘ 2 9 2010
s20
JAN HORBALY
CiERK
2010-3066 2